      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 1 of 16



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE       :    MDL NO. 2848
 LIVE) PRODUCTS LIABILITY              :
 LITIGATION                            :
 _____________________________         :
 THIS DOCUMENT RELATES TO:             :
                                       :
 SUE ANN ELMEGREEN                     :
                                       :    CIVIL ACTION NO. 17-2044
                 v.                    :
                                       :
 MERCK & CO., INC., et al.             :    ___________________________


         MEMORANDUM IN SUPPORT OF PRETRIAL ORDER NO. 372 c

Bartle, J.                                               August 4, 2021

          On May 4, 2017, plaintiff Sue Ann Elmegreen, a citizen

of California, brought this lawsuit against Merck & Co., Inc.

and Merck Sharp & Dohme Corp. (together, “Merck”) in which she

claimed that Zostavax, Merck’s vaccine intended to counter

shingles, caused her to develop shingles.       This action is one of

six Group A Bellwether Trial Pool Cases selected by the parties

for trial in this court as part of Multidistrict Litigation

(“MDL”) No. 2848.

          Plaintiff died on December 23, 2019.        On June 18,

2021, Merck moved for summary judgment.       First, Merck argues no

legal representative has been substituted for the deceased

plaintiff so as to allow the continuation of her action.          This

aspect of the motion is properly characterized as a motion to

dismiss, not a motion for summary judgment.        See Fed. R. Civ. P.
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 2 of 16



25(a)(1).    Merck also moves for summary judgment on plaintiff’s

claims for strict liability design defect, failure to warn, and

breach of express warranty.1     Before the court is also the

motion of David R. Elmegreen to be substituted for the deceased

Sue Ann Elmegreen as the plaintiff under Rule 25 of the Federal

Rules of Civil Procedure.

                                   I

            The discovery, taken in the light most favorable to

the plaintiff, discloses the following.       On May 21, 2015,

plaintiff was administered Zostavax in accordance with the order

of Dr. Ramesh Sinaee.     Dr. Sinaee recommended Zostavax to

plaintiff in accordance with a guideline from the Centers for

Disease Control that patients be vaccinated for shingles upon

reaching the age of 60.    Plaintiff was 60 years old at the time.

She was concerned about shingles which had impacted her mother

in her early 80s.

            According to plaintiff, Dr. Sinaee told her at the

time of ordering Zostavax that there was less than a one percent

chance of developing shingles from the vaccine.        Plaintiff’s

decision to obtain the vaccine was based on this information and

the impact shingles had on plaintiff’s mother in her 80s.



1.   Plaintiff does not oppose summary judgment on her claim for
strict liability for design defect. There is no such claim
under California law. Brown v. Superior Ct., 44 Cal.3d 1049,
1060-62 (Cal. 1988).
                                  -2-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 3 of 16



Plaintiff testified as follows about her discussion with Dr.

Sinaee before she was inoculated with Zostavax:

          Q. And other than telling you that the CDC
          recommends the shingles vaccine at age 60,
          did you have any other conversation with Dr.
          Sinaee about the shingles vaccine?

          A. Yes. She said that less than one percent
          of people -- she said it’s a live virus and
          she said you can get -- you can actually get
          shingles from this, however, the research
          says it’s less than one percent of people
          that develop shingles from the vaccine.

          Q. And based on that information, you
          decided that you wanted to get the shingles
          vaccine; is that right?

          A. My mother had gotten shingles in her
          early 80s, I had recalled, and I knew that
          it was -- that she struggled with that and
          knowing I had chickenpox – had gotten
          chickenpox, I -- I -- and I was only 60 -- I
          was early into the CDC recommendation -- It
          -- I -- yes.

                         *         *          *

          Q. Based on your experiences, as well as
          your mother’s experience with shingles and
          Dr. Sinaee’s information, that you could get
          shingles from the shingles vaccine, you
          decided that you wanted to proceed with the
          vaccination; is that right?

          A. That -- The risk level seemed low.

          Q. And because the risk level seemed low,
          you decided you wanted to proceed with the
          vaccination; is that right?

          A. Yes.




                                  -3-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 4 of 16



         Dr. Sinaee also testified about the conversation:

         Q. [Plaintiff] said that people could get
         shingles from the vaccine in less than one
         percent of the vaccinations. Do you remember
         giving her that advice?

         A. I don’t remember if I gave her exact
         percentages. I -- In general -- In general, I
         tell people that the chance of getting
         shingles from the vaccine is low and I -- I
         also tell people that in my experience, it is
         not a common occurrence.

                         *         *          *

         Q. And if you found out additional
         information about the risks and benefits of
         ZOSTAVAX, you would take that into your risk
         assessment before prescribing the drug; is
         that right?

         A. Correct, yes.

                         *         *          *

         Q. If there are additional risks to the
         vaccine, you would have wanted to know those
         before prescribing -- prescribing the vaccine
         to Ms. Elmegreen; is that right?

         A. If -- Of course if I had known of a -- of
         any other serious side effect associated with
         the vaccine, I would have counseled her.

         At the time Dr. Sinaee ordered Zostavax for plaintiff

she had not reviewed Merck’s prescribing information for

Zostavax since “when it first came out . . . I believe it was

early 2000.”   She keeps informed of “changes or updates to

pharmaceutical package inserts and prescribing information” for

vaccines using Lexicomp, an online medical information tool.

Dr. Sinaee does not remember having conversations with any sales

                                  -4-
         Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 5 of 16



representatives from Merck concerning Zostavax.           She does not

recall receiving any communications about Zostavax, whether

written or in person, from anyone at Merck.           She also does not

recall receiving, either directly or indirectly, any promotional

materials regarding Zostavax from Merck.

             As noted above, plaintiff commenced this action on May

4, 2017.     On December 6, 2019, the MDL’s Plaintiffs’ Executive

Committee (“PEC”) selected this action as one of six bellwether

cases initially to proceed through case-specific fact discovery,

dispositive motion practice, and a bellwether trial in this

court.     However, plaintiff died shortly thereafter on December

23, 2019.     The PEC informed Merck of plaintiff’s death on

January 27, 2020 but never designated another action in this MDL

to replace it as a Group A Bellwether Trial Pool Case.             No party

served or filed a statement noting plaintiff’s death on the

record in accordance with Rule 25(a).

             On June 28, 2021, after Merck moved for summary

judgment, the PEC filed a Notice of Suggestion of Death.             The

same day David R. Elmegreen filed a motion for substitution.

Mr. Elmegreen stated in a declaration attached to the motion

that he is plaintiff’s surviving brother and, upon her death,

the named trustee of The Sue A. Elmegreen Trust which plaintiff

executed on June 21, 2000.        In his declaration, Mr. Elmegreen

continued that plaintiff conveyed the residue of her estate to

                                     -5-
         Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 6 of 16



the trust as provided in her will.         According to Mr. Elmegreen,

there is no proceeding now pending in California for the

administration of plaintiff’s estate and even in the absence of

a will he and his two sisters would be the successors in

interest to plaintiff’s estate under California’s laws of

intestate succession.       Plaintiff was not married, had no

children, and was pre-deceased by her parents.

             Mr. Elmegreen attached a certificate of death and

plaintiff’s will to his declaration.         Consistent with his

declaration, paragraph “FOURTH” of the will conveys the residue

of plaintiff’s estate to The Sue A. Elmegreen Trust.            Paragraph

“FIFTH” appoints Mr. Elmegreen successor trustee in the event of

plaintiff’s death.      No property, tangible or otherwise, is

conveyed in the will to any person or entity other than the

trust.    Mr. Elmegreen also attached to his declaration an

extract of the trust agreement for The Sue A. Elmegreen Trust.

Just as he stated in his declaration, he is appointed successor

trustee in the event of plaintiff’s death.

             Mr. Elmegreen filed an amended declaration on July 19,

2021 in which he specified that plaintiff’s will has not been

submitted to probate.       He attached a complete copy of the

agreement for The Sue A. Elmegreen Trust to the amended

declaration.



                                     -6-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 7 of 16



                                  II

          The court first turns to the motion of David R.

Elmegreen for substitution.     Rule 25(a) provides that “[i]f a

party dies and the claim is not extinguished, the court may

order substitution of the proper party.       A motion for

substitution may be made by any party or by the decedent’s

successor or representative.”     A motion for substitution must be

filed “within 90 days after service of a statement noting the

death.”   Id.   Rule 25 sets “a time limit for the motion to

substitute based not upon the time of the death, but . . . upon

the time information of the death is provided by means of a

suggestion of death upon the record.”       Fed. R. Civ. P. 25

advisory committee’s note to 1963 amendment (emphasis added).

“Nothing in Rule 25 says that a suggestion of death must be made

or sets forth a time frame for doing it.”       McKenna v. Pac. Rail

Serv., 32 F.3d 820, 836 (3d Cir. 1994).       If any party “desires

to limit the time within which another may make the motion, he

may do so by suggesting the death upon the record.”         Fed. R.

Civ. P. 25 advisory committee’s note to 1963 amendment.

          Merck argues that substitution of a new plaintiff

nearly a year and a half after Sue Ann Elmegreen’s death is

untimely and would be prejudicial.      This argument lacks merit.

The time that lapsed between plaintiff’s death and any

substitution is not dispositive of whether the substitution is

                                  -7-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 8 of 16



timely under Rule 25.    Rule 25 requires only that a motion for

substitution be filed within 90 days of the date on which a

statement noting plaintiff’s death was served.        It does not

specify a time after death by which the statement must be filed

or served.   See McKenna, 32 F.3d at 836.      Mr. Elmegreen timely

filed the pending motion for substitution on the same day a

statement noting plaintiff’s death was entered on the record.

            Because of the selection of this action for a

bellwether trial in this court, it has proceeded through

case-specific fact discovery in accordance with the schedule

and procedure set forth in this MDL.      Discovery included the

deposition of plaintiff before she died.       Even if Merck were in

some way prejudiced by the delayed substitution, it was free to

limit the time for substitution by filing a statement noting

her death on the record after Merck learned of it on January

27, 2020.    See Fed. R. Civ. P. 25 advisory committee’s note to

1963 amendment.   Merck cannot now claim prejudice after not

having done so.

            Merck also asserts that Mr. Elmegreen has failed to

establish that he has legal standing to continue this action

under the California Code of Civil Procedure.        The process to

substitute a successor in interest or a legal representative

under California law does not apply in federal court.         In re

Baycol Prod. Litig., 616 F.3d 778, 788 (8th Cir. 2010); see also

                                  -8-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 9 of 16



U.S. for Use of Acme Granite & Tile Co. v. F.D. Rich Co., 441

F.2d 1143, 1144 (9th Cir. 1971).        Although the court looks to

California law to determine “who is a proper party for purposes

of substitution, . . . how someone, already defined as a

‘successor,’ should proceed in order to continue a pending

action . . . is procedural, and is governed by federal law.”

In re Baycol Prod. Litig., 616 F.3d at 788.        A federal court’s

decision to permit a representative to be substituted as a

plaintiff is a matter of judicial discretion.        McKenna, 32 F.3d

at 836.

          Under California law, “a cause of action for or

against a person is not lost by reason of the person’s death,

but survives subject to the applicable limitations period.”

Cal. Civ. Proc. Code § 377.20(a).       A survival action “may be

commenced by the decedent’s personal representative or, if none,

by the decedent’s successor in interest.”        Cal. Civ. Proc. Code

§ 377.30 (emphasis added).

          A “'decedent’s successor in interest' means the

beneficiary of the decedent’s estate or other successor in

interest who succeeds to a cause of action or to a particular

item of the property that is the subject of a cause of action.”

Cal. Civ. Proc. Code § 377.11.     “Where a cause of action is

prosecuted on behalf of an express trust, the trustee is the

real party in interest because the trustee has legal title to

                                  -9-
         Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 10 of 16



the cause.”      Saks v. Damon Raike & Co., 8 Cal. Rptr. 2d 869, 874

(Cal. Ct. App. 1992); see also Cal. Civ. Proc. Code § 369.

             Mr. Elmegreen’s declarations, together with

plaintiff’s will and trust agreement, satisfy the court that he

is the trustee of The Sue A. Elmegreen Trust to which this

action has succeeded.       As trustee, he has legal title to the

action, is the real party in interest, and may continue it on

behalf of the trust.       See Saks v. Damon Raike & Co., 8 Cal.Rptr.

2d at 874; see also Cal. Civ. Proc. Code § 369(a)(2).

             Accordingly, the court will grant the motion of David

R. Elmegreen, as trustee of The Sue A. Elmegreen Trust, to be

substituted as the plaintiff and to continue this action in her

stead.     The court will deny the motion of Merck to dismiss

(incorrectly denominated as a motion for summary judgment) for

failure to substitute a legal representative for the deceased

plaintiff Sue Ann Elmegreen.

                                     III

             Merck moves for summary judgment on plaintiff’s claims

for failure to warn and for breach of express warranty under

California law.

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”           Fed. R. Civ. P.

                                     -10-
         Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 11 of 16



56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).     A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

non-moving party.       Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986).       A factual dispute is material if it might

affect the outcome of the suit under governing law.             Id. at 248.

             We view the facts and draw all inferences in favor of

the non-moving party.       See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).           “The mere existence of a

scintilla of evidence in support of the [non-moving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [the non-moving party].”           See

Anderson, 477 U.S. at 252.       “The plaintiff must present

affirmative evidence in order to defeat a properly supported

motion for summary judgment.”        Id. at 257.   If a party fails to

properly support an assertion of fact or fails to properly address

another party’s assertion of fact, the court may consider the fact

undisputed for purposes of summary judgment.          Fed. R. Civ. P.

56(e).

                                      IV

             Merck moves for summary judgment on the plaintiff’s

claims for failure to warn on the ground that plaintiff has not

presented evidence to establish that the physician who ordered

Zostavax for Sue Ann Elmegreen would have changed her

                                     -11-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 12 of 16



prescribing decision if Merck had provided a different warning

of shingles risk.2

          Under California law, drug manufacturers are strictly

liable for injuries caused by their failure to give warning of

dangers that were known or scientifically knowable at the time

they manufactured and distributed the drug.        Carlin v. Superior

Ct., 56 Cal.Rptr.2d 162, 163-64 (Cal. 1996).        A manufacturer may

also be held liable under a theory of negligence if it “did not

warn of a particular risk for reasons which fell below the

acceptable standard of care, i.e., what a reasonably prudent

manufacturer would have known and warned about.”         Id. at 166.

          To succeed on a claim for failure to warn, a plaintiff

must establish that the inadequacy or the absence of a warning

caused the plaintiff’s injury.      Motus v. Pfizer Inc., 196 F.

Supp. 2d 984, 991 (C.D. Cal. 2001), aff’d Motus v. Pfizer Inc.,

358 F.3d 659 (9th Cir. 2004).      California law applies the

learned intermediary doctrine in actions for personal injury

arising from the use of prescription drugs, that is, “in the

case of prescription drugs, the duty to warn runs to the



2.   Merck moves for summary judgment on plaintiff’s
“failure-to-warn claims” without drawing a distinction between
the claim for negligent failure to warn and the claim for strict
liability failure to warn. The two claims are distinct.
See Carlin v. Superior Ct., 56 Cal.Rptr.2d 162 (Cal. 1996).
Because Merck seeks summary judgment for lack of causation,
which is a requirement of both causes of action, the court will
discuss the claims together.
                                  -12-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 13 of 16



physician, not to the patient.”      Carlin, 56 Cal.Rptr.2d at 170

(emphasis original).    A plaintiff asserting “a product defect

claim based on insufficient warnings cannot survive summary

judgment if stronger warnings would not have altered the conduct

of the prescribing physician.”      Motus, 358 F.3d at 661.      The

burden is on the plaintiff “to show that stronger warnings would

have changed [plaintiff]’s medical treatment or averted [the

injury].”   Id.

            Dr. Sinaee told Sue Ann Elmegreen that the risk of

Zostavax causing shingles was low — less than one percent

pursuant to Ms. Elmegreen’s recollection.        Dr. Sinaee testified

that had she known of additional risks of Zostavax she would

have taken them into account in making her prescribing decision

and would have counseled Ms. Elmegreen.       Ms. Elmegreen testified

that she was worried about the shingles which had impacted her

mother in her 80s.     She agreed to be inoculated with Zostavax in

light of the low risk that it would cause shingles as that risk

was understood and shared with her by Dr. Sinaee.

            The evidence is sufficient to draw a reasonable

inference that if the likelihood of contracting shingles from

Zostavax was greater than what Dr. Sinaee understood it to be,

she would have shared it with Ms. Elmegreen, who, if the amount

of the additional risk was significant, would not have agreed to

receive the vaccine.    The likelihood of contracting shingles

                                  -13-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 14 of 16



from Zostavax and whether that likelihood was great enough to

alter Ms. Elmegreen’s decision to receive the vaccine are

disputed factual matters appropriately presented to the jury.

          In addition, Merck argues plaintiff’s claim for breach

of express warranty fails as a matter of law because plaintiff

has presented no evidence that the prescribing physician relied

on an affirmation of fact or promise from Merck in deciding to

prescribe Zostavax to Ms. Elmegreen.       Liability for breach of

express warranty requires that the defendant:         “(1) made an

affirmation of fact or promise or provided a description of its

goods; (2) the promise or description formed part of the basis

of the bargain; (3) the express warranty was breached; and (4)

the breach caused injury to the plaintiff.”         Tae Hee Lee v.

Toyota Motor Sales, U.S.A., Inc., 992 F. Supp. 2d 962, 978 (C.D.

Cal. 2014) (emphasis added).      Under California law, privity of

contract is not a requirement to succeed on a claim for breach

of express warranty “where the purchaser of a product relied on

representations made by the manufacturer in labels or

advertising material.”     Burr v. Sherwin Williams Co., 42 Cal. 2d

682, 696 (Cal. 1954).

          The learned intermediary doctrine also applies to

claims for breach of warranty arising from prescription drugs.

Carlin, 56 Cal.Rptr.2d at 170.      Therefore, the crux of a claim

for breach of express warranty arising from the use of a

                                  -14-
      Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 15 of 16



prescription drug is the breach of an affirmation of fact,

promise, or product description expressly communicated by the

defendant-manufacturer to the prescribing doctor.         See Tae Hee

Lee, 992 F. Supp. 2d at 978; see also Carlin, 56 Cal.Rptr.2d

at 170.   This differs from a failure to warn claim where

liability is premised on a manufacturer’s failure to communicate

a known or knowable risk to the prescribing doctor.          Carlin,

56 Cal.Rptr.2d at 163-64.

          Dr. Sinaee does not remember having any conversations

with a Merck representative concerning Zostavax.         She does not

remember ever receiving any communications or promotional

materials, whether verbal or written, from anyone at Merck

regarding Zostavax.    Further, she did not read the updated label

for Zostavax before prescribing it to Ms. Elmegreen.

          To support its claim for breach of express warranty,

the plaintiff appears to rely generally on Dr. Sinaee’s

testimony that she reviewed the label for Zostavax “when it

first came out” and kept informed of changes to vaccines using

the online medical information tool Lexicomp.         Significantly,

plaintiff does not detail in its papers exactly what express

Merck affirmation of fact, promise, or description on which Dr.

Sinaee relied to prescribe Ms. Elmegreen Zostavax.         As such, it

fails to present any affirmative evidence directly addressing



                                  -15-
        Case 2:17-cv-02044-HB Document 55 Filed 08/04/21 Page 16 of 16



Merck’s motion for summary judgment on this issue.           See

Anderson, 477 U.S. at 257.

            For these reasons, the court will deny the motion of

Merck for summary judgment on plaintiff’s claims for failure to

warn.    The court will grant the motion of Merck for summary

judgment on plaintiff’s claim for breach of express warranty.




                                    -16-
